Citation Nr: 1740823	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  13-20 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for diabetes mellitus with erectile dysfunction, to include as due to herbicide exposure.  

4.  Entitlement to service connection for heart disability, to include as due to herbicide exposure.  

5.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as due to herbicide exposure, or  as secondary to diabetes mellitus.  

6.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as due to herbicide exposure, or as secondary to diabetes mellitus.  

7.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as due to herbicide exposure, or  as secondary to diabetes mellitus.  

8.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as due to herbicide exposure, or  as secondary to diabetes mellitus.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to May 1967. 

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2010 rating decision in which the RO denied entitlement to service connection for diabetes mellitus with erectile dysfunction, heart attack, bilateral hearing loss, tinnitus and peripheral neuropathy of the bilateral lower and upper extremities.  In August 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in July 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2013.  A supplemental SOC (SSOC) was issued in November 2013.

In October 2016, the Veteran testified during a Board videoconference hearing at before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  

As regards the matter of representation, the Board notes that the Veteran was previously unrepresented in his appeal.  In September 2015, he appointed the Veterans Service Organization, Disabled American Veterans, as his representative via a properly completed Appointment of Veterans Service Organization as Claimant's Representative (VA Form 21-22a) form.  The Board recognizes this change in representation.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems

The Board's decision addressing the claim of entitlement to service connection for tinnitus is set forth below.  The issues of entitlement to service connection for bilateral hearing loss, diabetes mellitus, heart disability, and peripheral neuropathy of the bilateral lower and upper extremities are addressed in the remand following the order; these matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  The record includes competent, credible and probative lay assertions as to the Veteran's in-service noise exposure that are consistent with the circumstances of his service, as well as to effect that he began to experience symptoms of tinnitus after such in-service noise exposure that have been recurrent to the present.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016). 

Given the fully favorable disposition of the Veteran's claim for service connection for tinnitus, the Board finds that all notification and development action needed to render a fair decision on this claim has been accomplished.

The Veteran claims that he has tinnitus due to in-service noise exposure.  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in or aggravated by service.  See 38 C.F.R. § 3.303(d). 

If a chronic disease, such as an organic disease of the nervous system, becomes manifested to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even if there is no evidence of such disease during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 1111, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309. 

For the showing of chronic diseases in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  

The United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303 (b) relating to establishing service connection on the basis of continuity of symptomatology in lieu of a medical nexus opinion is limited to disorders explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Moreover, the United States Court of Appeals for Veterans Claims (Court) held that, with evidence of acoustic trauma, tinnitus is considered an organic disease of the nervous system, falling within the parameters of 38 C.F.R. § 3.309(a).  Fountain v. McDonald, 27 Vet. App. 258, 259 (2016). 

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

Considering the pertinent evidence in light of the governing legal authority, and affording the Veteran the benefit of the doubt on certain elements of the claim, the Board finds that service connection for tinnitus is warranted. 

At the outset, the Board notes that the Veteran's active duty service treatment records (STRs) are not of record.  The Board is aware that in service connection cases in which service records are not available (through no fault of the Veteran), VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

First addressing the question of an in-service injury (here, noise exposure), the Board notes that although the Veteran's STRs are not available, he is competent to assert the occurrence of an in-service injury, to include noise exposure.  See Gottveit v. Brown, 5 Vet. App. 91 (1991).  In this regard, the Veteran has consistently reported that although he later became a radarman, he was exposed to hazardous military noise from small arms fire, from jet engines noise, as a result of jets taking off from a carrier, and from the continual and repeated use of pneumatic tools, such as a needle gun, to strip paint from his ship during a significant portion of his service.  Moreover, he reported an onset of tinnitus during service and noted that he believed that he also reported to sick bay for tinnitus, as he recalled that the tinnitus interfered with his duties as a radarman.  

Although there is no objective evidence to support a specific incident of acoustic trauma in service, the Board finds no reason to question the veracity of the Veteran's assertions as to experiencing in-service noise exposure.   His assertions in this regard are, therefore, deemed credible.  As such, the Board finds that the evidence of record is sufficient to establish the occurrence of in-service injury.

With regard to a current disability, the Board notes that the Veteran's current tinnitus was addressed in May 2013 and January 2015 VA audiology consultations.  He is competent to report having tinnitus.  Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, the Board finds that the Veteran satisfies the current disability requirement for service connection. 

As such, the remaining inquiry is whether there is competent, credible, and probative evidence establishing a medical nexus between current tinnitus and the Veteran's service, to include likely noise exposure therein.

While the Veteran has been seen for VA audiology examinations, no specific medical opinion has been sought or offered to his claimed tinnitus.  Nonetheless, as noted above, the Veteran reported that his tinnitus began during service.  He also affirmed that the tinnitus continued since service.  Thus, the competent and credible evidence indicates that tinnitus first manifested after the Veteran's exposure to reported exposure to hazardous military noise during service, and continued thereafter.  It is important to note that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  See Buchanon v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Additionally, medical opinions with respect to nexus are not necessarily needed in this instance.  As indicated, tinnitus is among the chronic diseases listed at 38 C.F.R. § 3.309 (a) for which service connection may be granted on the basis of continuity of symptomatology, in lieu of a medical nexus opinion.  Moreover, tinnitus is a rare type of disability for which, in the vast majority of cases, service connection may be established when there is credible lay evidence of continuity of symptomatology since service.  See Charles, supra.  Given the nature of the disability, as explained above, the Board finds that the Veteran's competent and credible assertions of experiencing tinnitus associated with noise exposure in service, continuing to experience tinnitus after service, and currently experiencing tinnitus, are sufficient to support a finding that that there may exist a nexus between the Veteran's military service and his current tinnitus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53-56  . 

Given the totality of the evidence, to particularly include the Veteran's credible lay assertions in support of his claim, and resolving all reasonable doubt on certain elements of his claim in his favor, the Board finds that the criteria for service connection for tinnitus are met.


ORDER

Service connection for tinnitus is granted.


REMAND

The Board's review of the claims file reveals that further AOJ action on the remaining claims on appeal is warranted.

The Board again notes that the Veteran's STRs are unavailable.  Thus, VA has a heightened duty to assist, to specifically include furnishing appropriate medical examinations and opinions.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005); citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).

As to the Veteran's claims for service connection for diabetes mellitus, a heart disability, and for peripheral neuropathy of the bilateral lower and upper extremities, he essentially contends that these disabilities are, either directly or secondarily, the result of exposure to herbicide agent (Agent Orange) based on the operations of his assigned ship during service in the Vietnam Era.  In support of his claim, the Veteran submitted copies of ship deck logs indicating that his assigned ship, the U.S.S. Vesuvius, docked in the mouth of the Mekong River while he was aboard.  The deck logs further indicate that the ship was anchored alongside of port of the U.S.S. Tortuga in order to transfer fleet freight, mail, and personnel among the ships.  Review of VA's list of Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents reveals that the U.S.S. Tortuga has been identified as a ship that operated primarily or exclusively on Vietnam's inland waterways.  

The AOJ summarily determined in a November 2013 memorandum that the Veteran's Agent Orange exposure could not be confirmed.  However, it does not appear that the AOJ appropriately considered tangible evidence showing that the Veteran's ship docked in the mouth of the Mekong River. 

Notably, in Gray v. McDonald, 27 Vet. App. 313 (2015), the United States Court of Appeals for Veterans Claims (Court)  which held that a fact-based assessment must be made regarding the probability of herbicide exposure even with regard to offshore areas not traditionally considered inland waterways.  In light of the Court's holding in Gray,  and in accordance with VA's Adjudication Procedures Manual, M21-1, the Board finds that additional development is required to fully address the Veteran's contentions and the evidence  of record.  This development should include a new determination of whether the Veteran's ship can indeed be determined to have operated on an inland waterway in Vietnam.  

Regardless of whether the Veteran's presumed exposure to herbicide agents is confirmed, the Board also  finds that VA examinations are warranted for the Veteran's claimed diabetes, heart disability, and peripheral neuropathy.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this regard, the record indicates that the Veteran has had diagnoses of diabetes and coronary artery disease, and he has credibly reported having symptoms indicative of neuropathy.  Thus, a discussion as to the current nature and etiology of the disabilities is warranted, to include a discussion of any secondary relationship between peripheral neuropathy and the Veteran's diabetes.  

As noted the record contains evidence that the Veteran received treatment for a heart disability.  Private treatment records dated between November 2000 and January 2001 noted a diagnosis of heart disease and treatment for cardiovascular disability including the placement of stents.  He additionally testified, however, that he suffered a heart attack in 2003, and records pertaining to treatment at that time are not of record.  Similarly, while a private physician from the Permanente Medical Group provided a September 2009 letter indicating that the Veteran had a diagnosis of mild diabetes mellitus, treatment records pertaining to the Veteran's treatment for diabetes from that provider are not of record.  Attempts to obtain these private treatment records must be made on remand.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016). 

With respect to the Veteran's claimed hearing loss, reports of private and VA audiological evaluations of record confirm that the Veteran has current bilateral hearing loss for VA purposes.  Cf. 38 C.F.R. § 3.385 (2016).  Moreover, the Board has conceded his exposure to hazardous military noise as a result of exposure to small arms fire, jet engine noise, and noise from the repeated use of pneumatic tools during active service.  To date, however, he has not been afforded a VA examination to determine whether his hearing loss disability is medically related to service, to include alleged noise exposure therein.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon, supra.   

The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may well result in denial of his service connection claim(s).  See 38 C.F.R. § 3.655 (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and the record is complete, in addition to attempting to verify the operation of the Veteran's assigned ship in inland waterways in Vietnam (as noted above), the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  

As for VA records, the claims file currently includes VA outpatient treatment records dated from September 2009 to January 2015.  Accordingly, the AOJ should obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran since January 2015.

Also, the AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal (particularly. as regards private (non-VA) treatment and evidence which may supplement, or susbstitute for, missing service records, , explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Follow appropriate procedures in VA's M21-1 Adjudication Procedures Manual to make a fact based determination of whether the Veteran's assigned ship, the U.S.S. Vesuvius, operated in inland waterways of Vietnam, or otherwise operated in such a way as to expose him to herbicide agents during his service.  The AOJ should specifically consider evidence in the Veteran's ship logs confirming that his ship docked in the mouth of the Mekong River during dates while he was aboard, and that the ship exchanged freight, mail, and personnel with the U.S.S. Tortuga, which has been identified as having operated primarily or exclusively on Vietnam's inland waterways.

For any records requested from a Federal facility, follow the procedures set forth in 38 C.F.R. § 3.159(c).  All records and/or responses received should be associated with the claims file.

2.  Obtain all outstanding pertinent records of VA evaluation and/or treatment of the Veteran since January 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide additional information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  

Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records, to include records of treatment for a heart attack in 2003, and records of treatment from diabetes from the Permanente Medical Group.

To the extent the Veteran's STRs have not been located, specifically advise him of alternative forms of evidence which may supplement, or substitute for, missing STRs.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA examination for diabetes mellitus and peripheral neuropathy by an appropriate physician.  

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

For each claimed diabetes mellitus and peripheral neuropathy of the bilateral lower and upper extremities. the physician should clearly indicate whether  the  disability is currently present, or has been present at any time pertinent to the current claim (even if is now asymptomatic or resolved). 

If so, then with respect to  each such diagnosed disability,  the physician should provide an opinion, consistent with sound medical judgment, addressing whether it is at least as likely as not (i.e., a 50 percent or greater probability) that either disability of diabetes mellitus or peripheral neuropathy had its onset during or is otherwise medically related to in-service injury or disease.  

Then, with respect to any diagnosed peripheral neuropathy, specifically, the examiner should also provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability was caused or is or has been aggravated (worsened beyond natural progression) by the Veteran's diabetes mellitus.  

If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from aggravation, to include identifying, to the extent possible, the baseline level of disability prior to aggravation.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.  

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA cardiovascular examination by an appropriate physician.  

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should clearly identify all cardiovascular disabilities, to include coronary artery disease,  currently present, or present at any time pertinent to the current claim (even if now asymptomatic or resolved). 

Then, with respect to each such diagnosed  disability, the physician should provide an opinion, consistent with sound medical judgment, addressing whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the  disability had its onset during or is otherwise medically related to in-service injury or disease.  

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.  

6.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA audiology examination by an audiologist or physician.

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.  

All necessary tests and studies, including audiometric testing and Maryland CNC whispered voice testing, should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

For each ear, the examiner should clearly indicate whether the Veteran has hearing loss to an extent recognized as a disability for VA purposes. 
For each diagnosed disability, the examiner must provide an opinion, consistent with sound medical judgment, addressing whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the diagnosed disability had its onset during or is otherwise medically related to in-service injury or disease-to include the Veteran's conceded noise exposure as a result of small arms fire, jet engine noise, and the repeated use of pneumatic tools during service.  

In addressing the above, the physician must consider and discuss all pertinent medical and other objective evidence of record, as well as all lay evidence of record, to include the Veteran's competent assertions as to the nature, onset, and continuity of symptoms.  If lay assertions in any regard are discounted, the physician should clearly so state, and explain why.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.  

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After accomplishing all requested action, as well as any additional action deemed warranted, readjudicate the claims for service connection for diabetes mellitus with erectile dysfunction, for a heart disability, for peripheral neuropathy of the bilateral lower and upper extremities, and for bilateral hearing loss in light of all pertinent evidence (to particularly include that added to the VBMS/Virtual VA file(s) since the last adjudication), and all legal authority.

9.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


